On Motion for Rehearing
The majority are convinced that we should follow the rule established by the Federal Courts and more than one-half of the State Courts of America.
In this case the property was delivered to the bailee to be kept by him and redelivered to the bailor for certain hire and reward. When the bailee failed to redeliver the car upon demand, the burden then rested upon him to explain his failure to return the property, and that such failure was not occasioned by his negligence.
See Vol. 8, C.J.S., Bailments, page 341, § 50 subsec. b, and footnote 78, in which are cited, Harper v. Merchants  P. Nat'l. Bank of Mt. Vernon, Tex., 68 S.W.2d 351, writ dismissed, and Cluer v. Leahy,44 Idaho 320, 256 P. 760; Schrowang v. Von Hoffman Press, Mo. App.,75 S.W.2d 649; State ex rel. Schrowang v. Hostetter, 337 Mo. 522,85 S.W.2d 417; Workingman's Club v. Boguszewski, Sup., 161 N.Y.S. 382; and Hilton v. Wagner, 10 Tenn. App. 173.
The text above cited, under the same paragraph (50), states that the rule adopted in the modern decisions is that the proof of loss or injury establishes a sufficient prima facie case against the bailee to put him on his defense, and that where chattels are delivered to the bailee in good condition and are returned in a damaged state, or are lost or not returned at all, the law presumes the bailee's negligence or other fault to be the cause, and casts on the bailee the burden of showing that the loss was due to other causes consistent with due care on his part.
In support of this rule the text cites decisions from 28 States and a number of United States Courts; the States being Alabama, Arkansas, Delaware, Georgia, Idaho, Illinois, Indiana, Kentucky, Louisiana, Maine, Michigan, Minnesota, Missouri, Montana, New Jersey, New York, Nevada, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South Carolina, South Dakota, Tennessee, Texas (Leonard Bros. v. Standifer, Tex. Civ. App.65 S.W.2d 1112 and Skrobarcek v. Raborn Chevrolet Co., Tex. Civ. App.45 S.W.2d 1110), Washington, and West Virginia.
See Vol. 8, C.J.S., Bailments, § 50, page 343, footnote 87, in which scores of cases from the named jurisdictions are cited supporting the rule.
As was said in Lemnos Broad Silk Works v. Spiegelberg, 127 Misc. 855,217 N.Y.S. 595, 598, the rule is bottomed, as in most rules of the common law, upon nothing more nor less than common sense, that: "It is a rule which is founded upon necessity. In other words, the common law, with its characteristic horse sense, makes a virtue out of necessity, growing out of the fact that, where the bailee has exclusive and undivided possession of the goods, he must also have the exclusive means of showing what became of them."
As a further illustration of the testimony that fell from the lips of the defendant, the record shows that he was not on the parking lot when the car was stolen and that he did "not know how the car got away"; that there is no part of the lot that is not lighted at night so that a car cannot be seen from the "office" on the lot; and when he was being interrogated about whether or not he, the defendant, could have seen the car when it was taken, he was asked if he were there at the time, if he could not have seen the thief take the car, and he answered: "I might have seen him, because I would have been watching. But you might have had a watchman there and he might not have seen him."
The latter part of this answer can mean nothing more nor less than that the watchman might not do his duty.
When asked if he had a watchman at the west end of the lot the defendant answered that he did not have then and never will have one.
The motion is overruled. *Page 215